Title: To James Madison from Carter Tarrant, 25 October 1815
From: Tarrant, Carter
To: Madison, James


                    
                        
                            Beloved President
                        
                        
                            New-orleans
                            october 25th. 1815
                        
                    
                    I beg your Excellenceys Pardon for troubleing you with the following communication.
                    Immediately on the receipt of the commission your Honor was pleased to confer on me I repaired to New-orleans & joind the Army as Chaplain & have continued to Preach to the Troops ever sence resolveing to do so, until the Power which Sent me there lets me know that there is no further occasion for my services:
                    
                    A nother reason of my continuance is oweing to a Clause in the Peace Establishment which reads as followeth
                    The acts of Congress establishing the ordnance department the office of the commissary general of purchases & the Military academy remain in force, as well as certain acts authorizing the appointment of judge advocates & Chaplains to the Army.
                    My Dr. Sir if the above Clause has had an improper bearing on my mind it is my misfortune!! for I am now 1200 miles from Lexington Keny (my home) & liveing at great expence without Funds without resources or friends. I therefore hope to excite your Excellencys commiseration so far as to drop me a line containing my future destiny.
                    If your Excellencey thinks proper to continuer a Chaplain in the Army—I am willing to Serve. Pray Sir be so good as to let me hear from you as quick as posible & I shall ever remain yours most Respectfully
                    
                        Carter TarrantU: S army Chaplain
                    
                